As filed with the Securities Exchange Commission on March 29, 2012 Registration No. 333-67420 U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 1 TO FORM SB-2 ON FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AURI, INC. (Exact name of registrant as specified in its charter) Delaware 33-0619264 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code No.) (I.R.S. Employer Identification No.) 1200 North Coast Highway, Laguna Beach, California 92651 (949) 793-4045 (Address and telephone number of principal executive offices and principal place of business) Ori Rosenbaum President and Chief Executive Officer Auri, Inc. 1200 North Coast Highway Laguna Beach, California 92651 (949) 793-4045 (Name, address and telephone number of agent for service) Copies of all correspondence to: Larry A. Cerutti, Esq. Rutan & Tucker, LLP 611 Anton Boulevard, 14th Floor Costa Mesa, California92626 (714) 641-5100 / (714) 546-9035 (fax) Approximate date of proposed sale to the public: Not applicable. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. £ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. £ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If the delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company)
